         Case 1:18-cr-10436-PBS Document 71 Filed 07/17/20 Page 1 of 19



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

____________________________________
                                    )
UNITED STATES OF AMERICA            )                Criminal No. 1:18-cr-10436-PBS
                                    )
v.                                  )
                                    )
AHMEDELHADI YASSIN                  )
SERAGELDIN,                         )
a/k/a AHMED SERAGELDIN,             )
       Defendant.                   )
                                    )
____________________________________)

       DEFENDANT AHMED SERAGELDIN’S SENTENCING MEMORANDUM

       The Defendant, Ahmed Serageldin, submits this Memorandum with respect to the

application of 18 U.S.C. § 3553(a) to the facts and circumstances of the offense of which he has

been convicted. For the reasons reflected in the Memorandum and to be discussed at the

sentencing hearing, Mr. Serageldin respectfully submits that a sentence of three years’ probation,

satisfied by his appearance at sentencing, a $7,500 fine, and a $100 special assessment for each

count is sufficient but not greater than necessary to achieve the purposes of sentencing.

I.     Introduction

       Ahmed Serageldin is highly skilled engineer and a loyal American who, simply put,

made a series of terrible mistakes. Having come to the United States to receive a first-class

graduate education in physics, Mr. Serageldin stayed to build his life, family, and career here.

He joined Raytheon Company and earned a secret-level security clearance, which enabled him to

apply his advanced scientific education to many sophisticated, classified projects. He loved his

work and spent almost 20 years happily solving some of Raytheon’s most difficult problems in

developing cutting-edge aerospace technology.



                                                 1
         Case 1:18-cr-10436-PBS Document 71 Filed 07/17/20 Page 2 of 19



       But, as Mr. Serageldin will forever regret, he acted carelessly with the classified material

with which Raytheon, the government, and his fellow citizens had entrusted him. He took

electronic and hard copy documents home with him to use and refer to for work purposes.

Among the documents he took home were the five documents classified at the secret level listed

in the Superseding Information. See ECF No. 60.

       While Mr. Serageldin’s actions were wrong and foolish, he did not betray his country or

sabotage his important work for Raytheon. Instead, Mr. Serageldin remains loyal to both. But

those facts do not excuse what he did, and he fully recognizes and appreciates the seriousness

and the wrongfulness of this conduct. He accepts full responsibility not only for the conduct

described in the Superseding Information, but also for the severe consequences that his actions

have had on his family, his career, himself, and the security interests of the United States.

       Moreover, Mr. Serageldin is a kind and ethical colleague, friend, and father. Many letters

attesting to his devotion to his children, friends, and colleagues—appended to this memorandum

as Exhibit A1—show that, whatever mistakes he has made, he should not be sentenced to time in

prison and forced to leave his family and community.

       As discussed more fully below, an appropriate sentence—one that is sufficient, but not

greater than necessary—is three years’ probation, a $7,500 fine, and a $100 special assessment

for each count. Such a sentence is a significant punishment, reflective of the seriousness of the

crimes to which Mr. Serageldin has pleaded guilty, but also acknowledges Mr. Serageldin’s true

remorse for his actions.




1
 The home addresses of private parties and names of minor children have been redacted in the
public ECF filing. Unredacted letters will be provided separately to the Probation Office and the
U.S. Attorney’s Office.
                                                  2
         Case 1:18-cr-10436-PBS Document 71 Filed 07/17/20 Page 3 of 19




II.    A Sentence of Three Years’ Probation and a $7,500 Fine is a Sufficient But Not
       Greater than Necessary Sentence Under § 3553(a)

       Without question, Mr. Serageldin committed a serious crime. He has pleaded guilty to a

Superseding Information charging him with one Count of Willfully Retaining National Defense

Information in violation of 18 U.S.C. § 793(e).

       However, a holistic view of Mr. Serageldin, the conduct at issue here, and Mr.

Serageldin’s past, present, and future as a productive citizen and dedicated family man make

plain that a lengthy prison term is unwarranted here. Instead, the proposed sentence of three

years’ probation, a $7,500 fine, and a $100 special assessment for each count is an appropriate

and reasonable sentence.

       Following United States v. Booker, 543 U.S. 220 (2005), the sentencing guidelines are

“merely advisory, which means that a district court has considerable leeway to impose a sentence

that falls outside the range suggested.” United States v. Robinson, 433 F.3d 31, 35 (1st Cir.

2005). The guidelines “are still generalizations that can point to outcomes that may appear

unreasonable to sentencing judges” and Booker allows courts “to impose non-guideline

sentences that override the guidelines, subject only to the ultimate requirement of

reasonableness.” United States v. Jimenez-Beltre, 440 F.3d 514, 518 (1st Cir. 2006). In crafting

an appropriate sentence, the court must consider the factors set out in 18 U.S.C. § 3553(a) and

impose a sentence that is “sufficient, but not greater than necessary” to achieve the goals of

sentencing. 18 U.S.C. § 3553(a); Kimbrough v. United States, 552 U.S. 85, 101 (2007).

       A discussion of each of the relevant § 3553(a) factors follows here.




                                                  3
         Case 1:18-cr-10436-PBS Document 71 Filed 07/17/20 Page 4 of 19



       A.      The Nature and Circumstances of the Offense and History and
               Characteristics of the Defendant

               1.      The History and Characteristics of the Defendant

       Ahmed Serageldin was born in 1953 in Cairo, Egypt. He immigrated to the United States

in 1980, along with his wife, to study physics, and the two of them stayed to build their life and

raise their children here. As his son, Karim Serageldin, writes:

               My parents immigrated here for better opportunities for themselves
               and children. Education was a huge goal for us and my dad
               completed a PhD in physics from Northeastern University in
               Boston. All of his children went on to be graduates of UMASS
               Boston and Boston University.

Exhibit A at A010.

       Mr. Serageldin and his family decided to make their home in the United States after Mr.

Serageldin earned his Ph.D. in 1991. He became a naturalized citizen in 1995.

       He began a career as a professor of physics but was laid off and could not continue on the

academic track. Instead, he took a job as a security guard working nights while he looked for a

new career in the daytime. His son, Mohammed Serageldin, writes of the example his father set

during this period:

               By example, my father also showed me the dignity of hard work.
               When being laid off as a professor at a prestigious university he
               worked as a security guard for more than a year. He had long hours
               and night shifts and we barely saw him at home nor did we really
               feel the pressure he was experiencing. He juggled the security
               guard job and the job search until he accepted the job offered to
               him by Raytheon. I was a young boy then but when I grew up, I
               understood how this was a true example of how hard work and
               responsibility pay off in the end.

Exhibit A at A004.




                                                 4
         Case 1:18-cr-10436-PBS Document 71 Filed 07/17/20 Page 5 of 19



       In 1997, Mr. Serageldin joined Raytheon. He had a successful career there spanning

almost 20 years. His son Mohammed—who briefly worked at Raytheon one summer—describes

Mr. Serageldin’s work ethic and the high esteem in which his colleagues held him:

               I was also an intern at Raytheon for a summer while in university
               and during my time there my name preceded me only because my
               father's high performance was well known across different
               departments. Any time I would pass by his cubicle I would find
               him focused on his screen working out the algorithms for the
               project he was working on. When I would have lunch with him he
               was very strict about going back to his cubicle on time. Although I
               did not attend any meetings with him I heard from some of my
               own co-workers, that were more senior to me, how on point and
               high level his thinking and work was. I remember one particular
               co-worker telling me that ‘he just says things as they are.’

Exhibit A at A004.

       Similarly, Mr. Serageldin’s superiors at Raytheon have also repeatedly praised both his

capabilities and his work ethic in formal evaluations over the years:

              From 2015: “Ahmed is strong technically, positive and hard working. He will step
               eagerly into a task even one that he may not be familiar with. He'll learn where he
               has knowledge shortfalls and complete the work on time and with high quality.”
               Exhibit B at A004.

              From 2014: “He stepped in on short notice and accomplished a task that I thought
               would take two weeks and accomplished it in several days. He went beyond the
               assigned task when [he] noticed inconsistencies in the docum[]ents and identified
               all the disconnects and recommended resolutions. He truly ‘saved the day’ on the
               task.” Exhibit B at A007.

              From 2009: “Dr. Serageldin is a tireless worker, willing to put in extra hours to
               make sure commitments are met. Dr. Serageldin is extremely thorough and
               diligent.” Exhibit B at A024.

In addition, Mr. Serageldin participated in the Raytheon Innovation Challenge program, a

“[t]argeted innovation program soliciting ideas from across Raytheon to key customer

capabilities needs.” Raytheon Company, 2016 Company Overview at 11, available at




                                                 5
         Case 1:18-cr-10436-PBS Document 71 Filed 07/17/20 Page 6 of 19



https://www.acq.osd.mil/log/MR/.PSM_workshop.html/2016%20Files/Day2/Industry_Innovatio

n_Raytheon.pdf.

       Mr. Serageldin has also been a pillar of support for friends as well as family. Dr. Taimi

Paadre, Mr. Serageldin’s neighbor and friend, writes of the extraordinary help that Mr.

Serageldin and his family provided Dr. Paadre after her husband passed away due to cancer in

2010. Exhibit A at A008. Mr. Serageldin and his family were also able to help Dr. Paadre—and

her son—when Dr. Paadre herself developed cancer:

               In June 2018, I myself was diagnosed with a rare form of cancer,
               which of course, was difficult for my son (now 20 years old) to
               face given he had lost his father to cancer at 11 years old. My son
               dropped out of college and moved home. Again, Ahmed and Zein
               showed their kind and helpful selves – offering support by
               dropping off food and checking in on how they could help our
               small family. My son eventually reenrolled in community college
               with Ahmed offering to help him with his studies, knowing that it
               would be difficult for him to get back on track with his engineering
               studies.

Exhibit A at A008.

       Similarly, Rajab Aboubakr, a friend of Mr. Serageldin’s for decades, tells the story of the

purchase of his first home. Unable to afford the down payment on his first home by himself, Mr.

Aboubakr turned to Mr. Serageldin for help. Exhibit A at A005. Despite being only a graduate

student at the time and having limited financial resources, Mr. Serageldin selflessly agreed.

Exhibit A at A005. Like Dr. Paadre and Mr. Serageldin’s own children, Mr. Aboubakr also

writes of Mr. Serageldin’s valuable mentorship to his children. Exhibit A at A005 (“My children

love and respect him as he was available to advise them at many crossroads of their lives.”).

       Now, at 67 years old, a full life behind him, Mr. Serageldin faces the possibility of

federal prison time for his crimes. His health problems are many, including, without limitation:




                                                 6
         Case 1:18-cr-10436-PBS Document 71 Filed 07/17/20 Page 7 of 19



diabetes, bladder stones, low back pain, sciatica, and asthma. See PSR, ¶ 107. His age and

health problems would make any prison time hard for him.

       Harder still is the fact that a man who is consistently described as an exceptionally caring

father and man, will spend the last part of his life marked as a felon. As the many letters to the

Court attest, Mr. Serageldin is somebody with deep bonds in the community, with his family,

and with a multitude of longtime friends.

               2.      The Nature and Circumstances of the Offense

       Throughout his time at Raytheon, Mr. Serageldin would occasionally take electronic or

physical copies of documents home to refer to while he worked there. Moreover, due to his

many health problems, Mr. Serageldin began working occasionally from his home so as to

reduce the strain of the long commute to his office at Raytheon. 2 As a result, he began to take

more material home for use on the days when he worked there.

       Unfortunately, Mr. Serageldin made the mistake of taking home documents that had been

marked classified, including the five documents classified at the secret level listed in the

Superseding Information. See ECF No. 60. Then, when confronted by Raytheon investigators,

he foolishly tried to hide his conduct rather than admit to it. He has since acknowledged the

wrongfulness of this conduct, admitted his criminal conduct relating to the retention of the five

classified documents, and decided to plead guilty.

       Despite the seriousness of his wrongdoing, Mr. Serageldin is not a spy and did not betray

his country. The government and Raytheon have been investigating Mr. Serageldin for years



2
 In the PSR, the statement of offense conduct claims that Mr. Serageldin’s former supervisor
had merely discussed the possibility of Mr. Serageldin’s working from home but that the
“arrangement” had not been “finalized.” PSR, ¶ 24. Regardless, as the government concedes,
Mr. Serageldin did, in fact, work from home occasionally for some period of time prior to April
2017.
                                                  7
         Case 1:18-cr-10436-PBS Document 71 Filed 07/17/20 Page 8 of 19



looking for any evidence that Mr. Serageldin transmitted classified information outside the

United States or to adversaries of the United States. They found nothing, because it did not

happen.3 Mr. Serageldin admittedly was careless in his handling of classified information, but he

was at all times—and remains—loyal both to the United States and to Raytheon.

       Additionally, one point on the sentencing analysis in the PSR warrants brief discussion at

this stage. The government, Mr. Serageldin, and the Probation Office all agree that the

enhancement for obstruction of justice in U.S.S.G. § 3C1.1 and the three-level acceptance of

responsibility provision in U.S.S.G. § 3E1.1 both apply here. Although the general proposition

is that “instances in which [U.S.S.G. § 3C1.1 and § 3E1.1] may go hand in hand are ‘hen’s-teeth

rare,’” United States v. Nygren, 933 F.3d 76, 88 (1st Cir. 2019) (quoting United States v.

Maguire, 752 F.3d 1, 6 (1st Cir. 2014)), they are not always incompatible and are not

incompatible here.

       First, in the plea agreement, Mr. Serageldin admitted to—and accepted responsibility

for—obstructive conduct. Denying the acceptance-of-responsibility reduction to the defendant

based on obstructive conduct which took place prior to the initiation of the criminal case and for




3
  Despite having uncovered no evidence that Mr. Serageldin actually transferred any classified
information—even after looking for such evidence for more than three years—the government
nonetheless asks this Court to speculate and conclude that Mr. Serageldin did so.
Acknowledging that no evidence supports this claim, the government relies on Mr. Serageldin’s
ties to Egypt, the country of his birth, and his removal of certain classified markings from
documents. Of course, the fact that Mr. Serageldin has family members and assets in the country
where he was born signifies nothing, and certainly does not suggest disloyalty to the United
States or to Raytheon. And Mr. Serageldin’s best memory of the removal of classified markings
is that he did so in connection with also removing classified information from documents in an
attempt to create entirely unclassified versions of documents so that he could permissibly work
on them from home. That he may not have actually removed all the classified information from
such documents means only that he committed the crime to which he has pleaded guilty—
willfully retaining classified information—and does not show that he transferred anything to
anyone—conduct which is unsupported by any evidence and to which he has not pleaded guilty.
                                                 8
         Case 1:18-cr-10436-PBS Document 71 Filed 07/17/20 Page 9 of 19



which he has accepted responsibility would be senseless and inconsistent with the plain text of §

3E1.1, which applies to any defendant who “clearly demonstrates acceptance of responsibility

for his offense.” See U.S.S.G. § 3E1.1(a). It is undisputed that Mr. Serageldin has done so here,

so he is entitled to the reduction provided by § 3E1.1. 4

       Moreover, it is undisputed that Mr. Serageldin has also satisfied the terms of § 3E1.1(b)

by admitting his conduct and pleading guilty at an early stage of the case. The government

agrees that, as a result of Mr. Serageldin’s timely acceptance of responsibility—including his

acceptance of responsibility for the obstructive conduct—the government avoided preparing for

a lengthy and complex trial. Such a trial would have proceeded under the Classified Information

Procedures Act, which would have made it more time consuming and burdensome for all parties

and the Court to conduct the trial. The government and the Court were therefore able to allocate

their scarce prosecutorial and judicial resources more effectively. This is the precisely the

conduct that § 3E1.1 is designed to encourage and should, in this case, reward. Because it is

undisputed that Mr. Serageldin’s conduct falls within the plain terms of both § 3E1.1(a) and

§ 3E1.1(b), the three-level reduction for acceptance of responsibility applies here.




4
  Application Note 4 to § 3E1.1 cannot require a different result in these circumstances because it
would create an inconsistency between the guideline language—which both the government and
Mr. Serageldin agree is satisfied here—and the language of the application note. Where such an
inconsistency exists, the guideline controls. See United States v. Lewis, ___ F.3d ___, No. 18-
1916, 2020 WL 3249058, at *3 (1st Cir. June 16, 2020) (“[I]f any inconsistency arises between
the commentary and the guideline it interprets -- i.e., if following one will result in violating the
dictates of the other -- the guideline supersedes the commentary.”) (internal quotations and
citations omitted).
                                                  9
           Case 1:18-cr-10436-PBS Document 71 Filed 07/17/20 Page 10 of 19



        B.      The Sentencing Guidelines

        Per the parties’ agreed-upon sentencing analysis, prior to any downward departures or

variances, the sentencing guideline range is 57-71 months. The guideline range calculation is as

follows:

        Base Offense Level (U.S.S.G. § 2M3.3(a)(2) )                            24
        Adjustment for Abuse of Position of Trust (U.S.S.G. § 3B1.3)            2
        Adjustment for Obstruction of Justice (U.S.S.G. § 3C1.1)                2
        Acceptance of Responsibility (U.S.S.G. §§ 3E1.1(a), 3E1.1(b))           -3

        Total Offense Level                                                     25

        As discussed above, Mr. Serageldin has no criminal history, so his Criminal History

Category is I. An offense level of 25 with a criminal history category of I results in a guidelines

range of 57-71 months.

        C.      Just Punishment and Deterrence

        The recommended sentence of three years’ probation, a $7,500 fine, and a $100 special

assessment for each count is a severe sentence that will provide adequate deterrence and promote

respect for the law. The First Circuit has recognized that deterrence does not necessarily equate

to incarceration. See generally United States v. Prosperi, 686 F.3d 32 (1st Cir. 2012) (affirming

sentences of six months home confinement and 3 years of probation despite GSR of 87-108

months). Judge Stearns’ remarks at the sentencing hearing in Prosperi are equally applicable to

this case:

                I think it is very difficult at times, for those of us who are judges or
                prosecutors or lawyers, to put ourselves in the shoes of a person
                with no prior experience with the criminal justice system who finds
                himself or herself accused of a crime. I do not think, sometimes,
                we fully recognize the anguish and the penalty and the burden that
                persons face when called into account, as these men are, for the
                wrong that they committed.




                                                  10
         Case 1:18-cr-10436-PBS Document 71 Filed 07/17/20 Page 11 of 19



Prosperi, 686 F.3d at 48 (noting that the burdens of the criminal process on the particular

defendants would provide adequate specific deterrence).

       Mr. Serageldin comes before this Court with no prior experience with the criminal justice

system. As discussed at length in the letters submitted by his colleagues, friends, and family

members, he has already had to face his community, admit that he has pleaded guilty to the

crimes charged, and address their shock and disbelief at the situation he now finds himself in.

He has also faced the abrupt end of the career at Raytheon that he loved. And he has not only

had every aspect of his life and daily activities scrutinized by government investigators

constantly for more three years, but he has also been subject to the restrictive conditions of

pretrial release for almost two full years.

       Accordingly, the “anguish and the penalty and the burden” here have already extended

for years and have profoundly affected Mr. Serageldin. A lengthy prison sentence is not

necessary for specific deterrence nor is it necessary to protect the public.

       Finally, Mr. Serageldin is also facing charges in state court for conduct unrelated to the

charges to which he has pleaded guilty in this case. PSR, ¶ 85. Nothing about the alleged

conduct at issue in the state proceedings—which Mr. Serageldin disputes—can properly form

any part of the basis for the sentence this Court imposes in this matter.

       D.      The Kinds of Sentences Available

       The Court has at its disposal a myriad of sentencing options in framing a just sentence for

Mr. Serageldin, including probation combined with other measures the Court may deem

appropriate, such as home confinement or community service. Given the ongoing COVID-19

pandemic—which places persons with diabetes like Mr. Serageldin “at higher risk for severe

illness due to COVID-19, as identified by the CDC,” see Da Graca v. Souza, No. 20-CV-10849-



                                                 11
        Case 1:18-cr-10436-PBS Document 71 Filed 07/17/20 Page 12 of 19



PBS, 2020 WL 2616263, at *4 (D. Mass. May 22, 2020)—a non-incarceration sentence with a

condition of home confinement is a just, available option. Indeed, the Attorney General has

directed the Bureau of Prisons to expand the use of home confinement in light of the pandemic,

and courts have ordered home confinement for certain potentially vulnerable inmates. See, e.g.,

United States v. Pena, No. CR 16-10236-MLW, 2020 WL 2798259, at *5-10 (D. Mass. May 29,

2020) (considering Attorney General’s memoranda to Bureau of Prisons regarding home

confinement and ordering 70-year-old inmate with several medical conditions released to home

confinement).

       Notably, probation—or an equivalent non-incarceration sentence of time served followed

by three years of supervised release—are both available sentences here. Although probation is

not an available sentence under the guidelines in these circumstances, see PSR, ¶ 132, this Court

may still vary downward and impose probation as long as it “acknowledge[s] [the relevant

guidelines] provisions so that we know that it had considered them,” see United States v. Duhon,

541 F.3d 391, 398 (5th Cir. 2008) (affirming probation sentence where guidelines range fell in

Zone D of sentencing table). Even if the Court elects not to vary downward to impose probation,

the Court may impose a sentence with the same effect by sentencing Mr. Serageldin to the time

already served while “[d]etained in federal custody for instance offense,” see PSR, at 2, with a

three-year term of supervised release.

       A sentence of three years’ probation —combined with any measures like home

confinement or community service that the Court sees fit to impose—will best achieve the goals

of sentencing by imposing a significant, but no greater than necessary, punishment on Mr.

Serageldin that will permit him to continue to be active in the lives of his friends and family.




                                                 12
        Case 1:18-cr-10436-PBS Document 71 Filed 07/17/20 Page 13 of 19



       E.      Grounds For Departure/Variance

       Notwithstanding the applicable guideline range discussed above, Mr. Serageldin’s

recommended sentence is still appropriate here for two compelling, substantial bases for this

Court to depart downward from the guidelines range. Taken together, they warrant a downward

departure from any guidelines range to a sentence without prison time, such as the one Mr.

Serageldin recommends.

       First, a downward departure is warranted to mitigate the unduly harsh application of

U.S.S.G. § 2M3.3, the guideline for violations of 18 U.S.C. § 793(e). Although the conduct to

which Mr. Serageldin pleaded guilty—“Willfully Retaining National Defense Information,” see

ECF No. 60 (emphasis added)—satisfies the language of § 793(e), the guideline provision’s title

refers to much more serious conduct covered by the statute, such as “transmitting,” “disclosure,”

and “unauthorized receipt,” see U.S.S.G. § 2M3.3. Mr. Serageldin did not “transmit[],”

“disclose[],” or receive without authorization any classified information, and the government has

not shown otherwise.

       Instead, Mr. Serageldin mishandled classified information which he was entitled to

access by removing it from secure areas and retaining it in his home. The government has not

alleged that Mr. Serageldin lost any of the classified documents he mishandled so as to implicate

the far less harsh provisions of 18 U.S.C. § 793(f) and U.S.S.G. § 2M3.4. And, as acknowledged

in the commentary to § 2M3.4, “[o]ffenses prosecuted under this statute generally do not involve

subversive conduct on behalf of a foreign power, but rather the loss of classified information by

the gross negligence of an employee of the federal government or a federal contractor.” See

U.S.S.G. § 2M3.4, Background. Similarly, Mr. Serageldin has engaged in no “subversive

conduct on behalf of a foreign power,” and the government has not proven otherwise. Applying

§ 2M3.4 to Mr. Serageldin’s conduct—which, again, is even less culpable than the “loss” of
                                                13
        Case 1:18-cr-10436-PBS Document 71 Filed 07/17/20 Page 14 of 19



classified information under § 793(f)—would result in a total offense level of 14 and a guideline

range of 15-21 months. See U.S.S.G. § 2M3.4(a)(2).

       Moreover, the provision of the criminal code that best fits Mr. Serageldin’s conduct is 18

U.S.C. § 1924, which proscribes “knowingly remov[ing] [classified] documents or materials

without authority and with the intent to retain such documents or materials at an unauthorized

location.” See 18 U.S.C. § 1924(a). At the time of Mr. Serageldin’s offense, § 1924 had a

statutory maximum prison term of one year and therefore constituted a misdemeanor offense.

See Pub. L. No. 115-118, tit. II, § 202 (2018) (increasing maximum punishment under § 1924

from one year to five years); see also 18 U.S.C. § 3559(a)(6) (statutory maximum punishment of

one year imprisonment constitutes a Class A misdemeanor). Had Mr. Serageldin been charged

with violating § 1924, the appropriate guidelines analysis would therefore result in a total offense

level of 7 and a guidelines range of 0-6 months. See U.S.S.G. § 2X5.2(a).

       Because the guidelines analysis under 18 U.S.C. § 793(e) and U.S.S.G. § 2M 3.4 is

unduly punitive and results in a guidelines range that dramatically exceeds the guidelines range

that would apply to provisions that better fit Mr. Serageldin’s conduct, a meaningful downward

departure is warranted here.5

       Second, Mr. Serageldin respectfully submits that the Court should consider imposing a

sentence other than a sentence of imprisonment for a “nonviolent first offender” like Mr.

Serageldin. A “nonviolent first offender” is defined as a “defendant who has no prior

convictions . . . and who did not use violence or credible threats of violence or possess a firearm



5
  The same analysis applies to the imposition of a fine. Mr. Serageldin respectfully submits that
a fine of $7,500—which would be the low end of the guideline range calculated under 18 U.S.C.
§ 793(f) and U.S.S.G. § 2M3.4(a)(2) and would be within the guideline range calculated under
18 U.S.C. § 1924 and U.S.S.G. § 2X5.2(a)—is sufficient but not greater than necessary to fulfill
the purposes of 18 U.S.C. § 3553(a).
                                                14
        Case 1:18-cr-10436-PBS Document 71 Filed 07/17/20 Page 15 of 19



or other dangerous weapon in connection with the offense of conviction.” See U.S.S.G. § 5C1.1,

Application Note 4. It is undisputed that Mr. Serageldin qualifies as a “nonviolent first

offender.” Accordingly, regardless of whether Application Note 4 to § 5C1.1 formally applies

based on the outcome of the Court’s guidelines calculation, 6 Mr. Serageldin respectfully submits

that the Court should consider this position of the Sentencing Commission in fashioning an

appropriate sentence for him.

       F.      Avoiding Sentencing Disparities

       In determining an appropriate sentence, the Court should take into account “the need to

avoid unwarranted sentence disparities among defendants with similar records who have been

found guilty of similar conduct.” 18 U.S.C. § 3553(a)(6). Here, a number of other individuals

whose criminal conduct is similar to Mr. Serageldin’s have received non-incarceration sentences.

It would create unwarranted disparities for Mr. Serageldin to face time in prison when other,

similarly situated individuals were sentenced to no prison time.

       As discussed above, although Mr. Serageldin was charged with and pleaded guilty to

retention of classified information under 18 U.S.C. § 793(e), his offense best fits under 18 U.S.C.

§ 1924. Courts have consistently and repeatedly sentenced defendants who engaged in similar

conduct and pleaded guilty to violations of § 1924 to probation. See, e.g., United States v.

Nishimura, No. 2:15-cr-145, ECF No. 7 (E.D. Cal. Aug. 12, 2015) (naval reservist sentenced to

probation and fine for downloading classified documents and storing them on his personal

computer and electronic storage devices); United States v. Harwin, No. 1:13-mj-77, ECF No. 13

(E.D. Va. Apr 23, 2013) (National Geospatial Intelligence Agency employee sentenced to



6
  As discussed above, the guidelines analysis under 18 U.S.C. § 1924 and U.S.S.G. § 2X5.2(a)
would result in a guideline range in Zone A of the Sentencing Table such that Application Note 4
to § 5C1.1 would apply.
                                                15
        Case 1:18-cr-10436-PBS Document 71 Filed 07/17/20 Page 16 of 19



probation and fine for possessing 14 classified documents in his home and vehicle); United

States v. McGowan, No. 1:11-mj-781, ECF No. 8 (E.D. Va. Sept. 23, 2011) (FBI Signals

Collection Analyst sentenced to $250 fine for keeping in her home without authorization

approximately 125 FBI documents, some of which were classified at the SCI level, and altering

some of them to make them appear unclassified); United States v. Neely, No. 1:10-mj-311, ECF

No. 11 (E.D. Va. Sept. 7, 2010) (FBI employee sentenced to probation and fine for retaining

classified documents in her home and vehicle); United States v. McCain, No. 1:09-mj-691, ECF

No. 16 (E.D. Va. Jan. 12, 2010) (submarine engineer sentenced to probation for storing

approximately 1,000 classified electronic files on his home computer); United States v. Uppal,

No. 1:07-mj-274 (E.D. Va. Mar. 29, 2007) (Air Force contractor sentenced to probation and

$500 fine for removing classified materials relating to the design and control of missiles, radar

systems and aircraft and retaining them in his home and in a commercial storage locker). 7

       Moreover, in a number of high-profile cases involving conduct far worse than Mr.

Serageldin’s, the defendants were permitted to plead guilty to a violation of 18 U.S.C. § 1924

and received sentences of probation. Four-star General and CIA Director David Petraeus

provided to his biographer eight “black books” containing information classified at the Top

Secret, SCI, and codeword-levels. United States v. Petraeus, No. 3:15-cr-47, ECF No. 24

(W.D.N.C. Apr. 29, 2015). Former National Security Advisor Samuel (“Sandy”) Berger




7
 Admittedly, all of these defendants were sentenced under the pre-2018 misdemeanor version of
18 U.S.C. § 1924. But in a recent case under the current felony version of § 1924, involving
more egregious conduct than Mr. Serageldin’s, the defendant was sentenced to only 90 days’
imprisonment. United States v. Regis, No. 1:18-cr-209, ECF No. 20 (E.D. Va. Nov. 12, 2018)
(CIA contractor ran hundreds of unauthorized searches in CIA databases and kept several
notebooks full of handwritten notes).
                                                16
        Case 1:18-cr-10436-PBS Document 71 Filed 07/17/20 Page 17 of 19



secreted classified documents out of the National Archives in 2003 and later destroyed them.

United States v. Berger, No. 1:05-mj-175, ECF No. 17 (D.D.C. Sept. 13, 2005).

       In light of the overlap between 18 U.S.C. § 793(e) and § 1924, courts have also imposed

sentences of probation for violations of § 793(e)’s retention catch-all provision. In United States

v. Lesnick, No. 2:08-cr-679 (C.D. Cal. Dec. 9, 2008), the defendant, a scientist at Boeing,

downloaded onto a thumb drive Secret and Top Secret documents from the sensitive

compartmented information facility (“SCIF”) where he performed the majority of his work, so

that he could do additional work at home. The defendant did so over a number of years, and at

the time of his arrest had more than 2000 classified documents—including 400 Top Secret

documents—on his home computer. The defendant pleaded guilty to one count of unauthorized

retention under 18 U.S.C. § 793(e). At sentencing, the district court concluded that the case was

more akin to “mishandling” classified records than conduct which posed a higher risk of

transmission or disclosure and, accordingly, should be analyzed for guidelines purposes under

the § 1924 guideline—U.S.S.G. § 2X5.1—rather than under the § 793(e) guideline—U.S.S.G. §

2M3.3. United States v. Lesnick, No. 2:08-cr-679, ECF No. 46, at 61:7-14 (C.D. Cal. Dec. 9,

2008). The district court further concluded that it would create unwarranted sentencing

disparities to impose a term of imprisonment, given that others who engaged in more culpable

conduct had not been sentenced to incarceration. Id. at 61:10-14. As a result, the district court

sentenced the defendant to three years’ probation. Id. at 61:19-21.

       In other cases involving mere retention under 18 U.S.C. § 793(e)—as opposed to

communication or transmittal of classified information—where courts have imposed prison

terms, the terms have been relatively brief. See, e.g., United States v. Nirala, No. 1:16-cv-124,

ECF No. 80 (E.D. Va. Mar. 13, 2017) (scientist at National Geospatial-Intelligence Agency



                                                17
          Case 1:18-cr-10436-PBS Document 71 Filed 07/17/20 Page 18 of 19



found with more than 20 classified documents in his residence, sentenced to 12 months and one

day imprisonment); United States v. Saucier, No. 3:15-cr-131, ECF No. 109 (D. Conn. Sept. 8,

2016) (navy sailor sentenced to 12 months imprisonment for taking photographs on his

smartphone of classified engineering areas on nuclear submarine and hindering investigation by

deleting files).8

         Because Mr. Serageldin’s conduct here is limited to the kind of mishandling of classified

information that has typically been charged under 18 U.S.C. § 1924 and resulted in non-

incarceration sentences, it would create unwarranted sentencing disparities for the Court to

impose a lengthy prison sentence here.

III.     Conclusion

         For the foregoing reasons, Mr. Serageldin respectfully submits that the Court impose a

sentence of three years’ probation, a $7,500 fine, and a $100 special assessment for each count.



                                                      Respectfully submitted,

                                                      /s/ Joshua N. Ruby
                                                      Peter E. Gelhaar (BBO# 188310)
                                                      George W. Vien (BBO# 547411)
                                                      Joshua N. Ruby (BBO# 679113)
                                                      DONNELLY, CONROY & GELHAAR, LLP
                                                      260 Franklin Street, Suite 1600
                                                      Boston, Massachusetts 02110
                                                      (617) 720-2880
                                                      peg@dcglaw.com
                                                      gwv@dcglaw.com
                                                      jnr@dcglaw.com
Dated: July 17, 2020




8
    After serving his sentence, Mr. Saucier was pardoned by the President on March 9, 2018.
                                                 18
        Case 1:18-cr-10436-PBS Document 71 Filed 07/17/20 Page 19 of 19



                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
and paper copies will be sent to those indicated as non-registered participants on July 17, 2020.

                                                      /s/ Joshua N. Ruby
                                                      Joshua N. Ruby




                                                 19
